Jenkins, P. J.
1. The verdict in the municipal court in favor of the plaintiff against the defendant corporation was not contrary to law or the evidence because, as the defendant contends, it showed that the plaintiff’s contract was with an officer of the defendant corporation individually and not with the defendant, since there was oral and documentary proof from which the jury were authorized to find that the agreement in question was with the corporation. Nor was the amount of $175 contrary to law or the evidence because excessive and including certain items unauthorized by proof, even if the general grounds of the motion for new trial were sufficient to raise the specific question of exeessiveness which is argued by brief of counsel. See Bart v. Scheider, 39 Ga. App. 467, 468 (147 S. E. 430) ; Continental Aid Assn. v. Hand, 22 Ga. App. 726, 727 (97 S. E. 206) ; Standard Oil Co. v. Parrish, 40 Ga. App. 814 (6) (151 S. E. 541).
2. The special grounds of the motion for new trial, complaining of two excerpts from the charge of the court, which merely summarized the plaintiff’s contentions made in his pleadings, a failure to charge a contention of the defendant not made in its pleadings and without any written request therefor, the admission of evidence for the plaintiff which was substantially the same as other evidence admitted without objection, and the refusal to grant a nonsuit, are not argued or insisted upon in the brief for the plaintiff in error, and, moreover, are obviously without merit.
3. The defendant’s motion for new trial being properly overruled, the su- . perior court did not err in overruling the certiorari.

Judgment affirmed.


Stephens and Sutton, JJ., concur.